Filing Date: 12/04/2020
Claimed Priority Date: 05/30/2019 (Continuation of 16/426,195 now PAT 10,861,800)
    07/25/2018 (Continuation of 16/045,298 now PAT 10,679,950)
    01/05/2017 (Divisional of 15/399,237 now PAT 10,297,555)
			    07/29/2016 (Provisional 62/368,583)
Applicants: Kuan et al.
Examiner: Younes Boulghassoul 	

DETAILED ACTION
This Office action responds to the Application filed on 12/04/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/112,029 filed on 12/04/2020 has been entered.  Pending in this Office action are claims 1-20.

Claim Objections

Claim 13 is objected to because of the following informalities:
- L. 2: amend to -- the  --
Appropriate correction is required.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 6, 12 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-10, and 16-17 of U.S. Patent No. 10,679,950. 







Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claim 1 of patent No. 10,679,950 anticipate claim 1 of the instant invention.
Claims 1, 3 and 4 of patent No. 10,679,950 anticipate claim 6 of the instant invention.
Claims 9 and 10 of patent No. 10,679,950 anticipate claim 12 of the instant invention.
Claims 16 and 17 of patent No. 10,679,950 anticipate claim 17 of the instant invention.
Claims 16 and 17 of patent No. 10,679,950 anticipate claim 18 of the instant invention.

Claim Rejections - 35 USC § 102












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juengling (US8501607).

Regarding Claim 1, Juengling (see, e.g., Figs. 26-33 and Col. 6 L. 3-59) shows all aspects of the instant invention including a method comprising:
- forming a first semiconductor strip (e.g., double-fin strip) protruding higher than a top surface of a bulk portion of a semiconductor substrate (e.g., silicon substrate 101), wherein the first semiconductor strip comprises a base protruding higher than the bulk portion (e.g., portion joining two fins in the double-fin strip), and a plurality of fins directly over the base (e.g., two fins) (see, e.g., Fig. 26)
- etching the first semiconductor strip, wherein an entirety of the base is removed during the etching the first semiconductor strip (see, e.g., Fig. 29)
- etching the bulk portion of the semiconductor substrate to form a first recess (e.g., recess in 101 due to third trench), wherein the first recess extends from the top surface of the bulk portion down into the bulk portion (see, e.g., Fig. 29)
Regarding Claim 2, Juengling (see, e.g., Figs. 26-29 and Col. 6 L. 3-19) shows forming a hard mask (e.g., nitride layer 501 or oxide layer 401), wherein the hard mask comprises a plurality of portions, each overlapping one of the plurality of fins, wherein before the first semiconductor strip is etched, the plurality of portions of the hard mask are removed.
Regarding Claim 12, Juengling (see, e.g., Figs. 26-33 and Col. 6 L. 3-59) shows all aspects of the instant invention including a method comprising:
- etching a semiconductor substrate to form: 
e.g., double-fin strip) comprising a base (e.g., portion joining two fins in the double-fin strip) and a plurality of semiconductor fins directly over the base (e.g., two fins), wherein the semiconductor substrate comprises a bulk portion directly underlying the first semiconductor strip (see, e.g., Fig. 26)
- forming a patterned etching mask (e.g., patterned photomask 2801) to cover the semiconductor substrate, wherein the patterned etching mask comprises an opening directly over the first semiconductor strip (see, e.g., Fig. 28)
- removing the first semiconductor strip using the patterned etching mask (see, e.g., Fig. 29)
- etching the bulk portion of the semiconductor substrate to form a recess (e.g., recess in 101 due to third trench) (see, e.g., Fig. 29)
- forming a dielectric region (e.g., HARP material 3101) to fill the recess (see, e.g., Figs. 31-33)

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US8501607).

Regarding Claim 17, Wei (see, e.g., Figs. 2A-F and Col. 5, L. 66 to Col. 8, L. 19) shows all aspects of the instant invention including a method comprising:
- forming a first semiconductor strip (e.g., portion of 116 with vertical sidewalls) and a semiconductor base (e.g., portion of 116 with slated sidewalls) directly underlying the first semiconductor strip, wherein the semiconductor base is wider than the first semiconductor strip, and the semiconductor base protrudes higher than a bulk portion of a semiconductor substrate (e.g., substrate 112) (see, e.g., Fig. 2A)

- performing an etching process (e.g., etching process 132) to remove the first semiconductor strip and the semiconductor base (see, e.g., Fig. 2D)
- continuing the etching process to remove a part of the bulk portion of the semiconductor substrate, so that a first recess (e.g., one of over-etch recess 134B or 134C) is formed extending into the bulk portion of the semiconductor substrate (see, e.g., Fig. 2D)
- forming a dielectric region (e.g., insulating material 140) comprising a first portion extending into the first recess, and a second portion contacting a sidewall of a second semiconductor strip that protrudes over the bulk portion of the semiconductor substrate (see, e.g., Fig. 2E)
- recessing the dielectric region, with a top portion of the second semiconductor strip protruding higher than top surfaces of remaining portions of the dielectric region to form a semiconductor fin (e.g., surface 116S vs. surface 140S exposing final fin height 116H) (see, e.g., Fig. 2E)
- and forming a gate stack on the semiconductor fin (see, Col. 8, L. 16-19: performing a traditional manufacturing operation in FinFET fabrication of, e.g., gate formation)
Regarding Claim 18, Wei (see, e.g., Fig. 2D) shows that the part of the bulk portion of the semiconductor substrate is etched using a same etching mask (e.g., overfill material layer 122) used in the etching process.
Regarding Claim 19, Wei (see, e.g., Figs. 2C-2D) shows that, in the etching process and the continued etching process, removing a third semiconductor strip to e.g., the other one of over-etch recess 134B or 134C) extending into the bulk portion of the semiconductor substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Juengling (US8501607) in view of Wei et al. (US8501607).

Regarding Claim 17, Juengling (see, e.g., Figs. 26-33 and Col. 6 L. 3-59) shows all aspects of the instant invention including a method comprising:
- forming a first semiconductor strip (e.g., one fin over dual-fin base) and a semiconductor base (e.g., base) directly underlying the first semiconductor strip, wherein the semiconductor base is wider than the first semiconductor strip, and the semiconductor base protrudes higher than a bulk portion of a semiconductor substrate (e.g., substrate 101) (see, e.g., Fig. 27)
- performing an etching process to remove the first semiconductor strip and the semiconductor base (see, e.g., Fig. 29)
- continuing the etching process to remove a part of the bulk portion of the semiconductor substrate, so that a first recess (e.g., recess in 101 due to third trench) is formed extending into the bulk portion of the semiconductor substrate (see, e.g., Fig. 29)
- forming a dielectric region (e.g., HARP material 3101) comprising a first portion extending into the first recess, and a second portion contacting a sidewall of a second semiconductor strip that protrudes over the bulk portion of the semiconductor substrate (see, e.g., Fig. 31)
- recessing the dielectric region, with a top portion of the second semiconductor strip protruding higher than top surfaces of remaining portions of the dielectric region to form a semiconductor fin (see, e.g., Fig. 33)
However, while Juengling (see, e.g., Fig. 33 and Col. 6, L. 43-59) discloses that his invention is directed to the manufacturing of FinFETs, he does not illustrate the double trench FinFET flow past the step of fin exposure above the recessed HARP 140 so as to expose a plurality of fins 116H, and forming a gate stack on said exposed fins, as a traditional manufacturing operation in FinFET fabrication, to implement operational FinFET devices.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming a gate stack on the semiconductor fin in the method of Juengling, because such gate stack formation step is known as a traditional manufacturing operation in FinFET fabrication to enable the implementation of functional multi-fin FinFET structures, as suggested by Wei, and implementing a known manufacturing step for its known use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 18, Juengling (see, e.g., Fig. 29) shows that the part of the bulk portion of the semiconductor substrate is etched using a same etching mask (e.g., photomask 2801) used in the etching process.

Allowable Subject Matter
Claims 3-5, 7-11, 13-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The younes.boulghassoul@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814